Yirgin, J.
Sometime prior to September 30,1865, the municipal officers and superintending school committee of the town of Harpswell, recommended a non-division of school district No. 5. The district did not concur, but still sought a division. Thereupon, after a hearing upon the petition of certain inhabitants of the district, L. H. Stover and W. C. Eaton, each holding the respective offices of selectmen and superintending school committee, on September 30, 1865, made a written report, therein stating it to be their opinion — “that under ordinary circumstances, if the inhabitants of the district could agree to forego a division of the said district, it would be to their advantage so to do (as they have before recommended); but considering the present state of feelings, engendered by existing circumstances, they are of opinion that the peace and harmony of the district, and consequently the interests of education, would be promoted by a division of the district; and they therefore recommend that district No. 5, be divided on the line fence,” &c., — designating a territorial line of division.
This report was submitted to the inhabitants of the town at a meeting thereof, held October 2, 1865, when it was accepted by a vote of the town, and recorded in extenso as a part of the vote of acceptance, and the paper itself was placed upon the files of the town. This action of the town was without the authority of law.
B. S. of 1857, c. 11, § 1, then in force, provided that “school *517districts shall remain as they are until altered or discontinued. A town, at its annual meeting, may determine the number and limits of school districts therein; but they shall not be altered, discontinued, or annexed to others, except on the written recommendation of the municipal officers and superintending school committee, accompanied by a statement of facts,” &c. But the words “annual meeting” when applied to towns, mean the annual meeting for choice of town officers. R. S. of 1857, c. 1, § 4, cl. IV. And the annual town meetings for the choice of town officers, “shall be held in the month of March.” R. S. of 1857, e. 3, § 10. Hence the town could not determine the limits of any school district therein at the October meeting, 1865.
At the succeeding annual meeting held in March, 1866, under an article — “To see if the town will vote to divide district No. 5, at the limits recommended by the selectmen and superintending school committee, September 30, 1865,” &c., and before final action of the town upon the article, but while it was pending, the clerk read from the record of the October meeting the report of the municipal officers and superintending school committee, as recited in the vote of acceptance as hereinbefore stated; and thereupon the town “voted to accept the report,” &c.
I. Is the recommendation of the town officers accompanied by such “a statement of facts” as is contemplated by the statute %
A statement of facts, whatever that phrase means, is expressly required as a pre-requisite condition to any change in the limits of a district. This condition is designed to prevent changes without sufficient cause; and when no statement of facts whatever is made by the proper officers (as was the case in Allen v. Archer, 49 Maine, 346) any alterations, however considerately made, or however wise and satisfactory they may prove to the inhabitants interested, must be deemed unauthorized and void.
A statement of facts in this class of cases and those analogous thereto, would seem to be a mere recital of the principal material facts upon which the recommendation is based. As already seen, this is a chronic strife. It seems that the same officers had previ*518ously recommended different action, which did not prove satisfactory, or allay the strife. But upon a rehearing, after witnessing the state of feeling engendered by the circumstances, and the uncompromising spirit of the persons seeking a division, they saw no other mode of bringing about peace and harmony to the inhabitants of the district, and of promoting the interests of education, than by a division of the- district on the line designated and for the reasons stated; and the town concurred. If it is somewhat informal, and general, and even if the facts are somewhat peculiar, it is only such an irregularity as the courts have frequent occasion to observe when investigating the proceedings of our municipal corporations. If the law had lodged in us the authority to pass upon the wisdom of the proposed division, in the absence of any other information than that contained in the statement, we might desire a more detailed recital of the facts. But the statute submits the wisdom of the proceeding to the town alone, to which the details must necessarily be more or less familiar. The law requires of the court to give a liberal construction to such proceedings, and to uphold them, when, as we think in this case, they are in substantial compliance with the requirements of the statute.
II. It is contended, however, that the report comprising the recommendation and accompanying statement of facts, having been made to and accepted by the meeting of October 2, 1865, thereby became fundus officio. We fail to perceive the force of this objection. The town had no authority to act then upon the subject matter of the recommendation, because, as already seen, it was not the “annual meeting.” The town’s action then, was without effect and void. But the report was placed on file. And at the succeeding annual meeting, when the matter could be lawfully considered and effectually decided, the town, under a proper article, did act. Instead of either of its authors taking it from the file and reading it for the information of the town, its contents were just as effectually made known by the clerk’s reading a copy of it from the record. And the fact that it had been made and signed six months before final action by the town, could weigh nothing, provided the facts *519therein recited remained unchanged, and we have received no suggestion that they did not. No statute limitation is violated. If the facts and opinions of the municipal officers and superintending school committee had changed, the report of the case would have shown it. What would have been the effect if • the officers had submitted another and different recommendation and statement, need not now be discussed.
III. R. S. of 1857, c. 1, § é, cl. Ill, removes all doubt as to the validity of the written recommendation and accompanying statement of facts, so far as the fact is concerned that it was signed by two only of the proper officers, without its appearing that the other acted.
The conclusion to which we have come renders a consideration of the preliminary question unnecessary.
Bill dismissed, with costs for respondents.
Appleton, C. J., Walton, Dickerson-, Barrows and Daneorth, JJ., concurred.